Appeal (1) from a judgment rendered by the County Court, Nassau County, sentencing appellant, after he had been found guilty of burglary in the third degree and grand larceny in the second degree, to serve from 2% to 5 years on the burglary count and from 1 to 2 years on the grand larceny count, the terms to run concurrently, and (2) from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ.